Electronically Filed
                                                       Supreme Court
                                                       SCWC-30546
                                                       12-JUN-2012
                                                       08:45 AM
                          NO. SCWC-30546

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

          MATTHEW HIGA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30546; CR. NO. 08-1-0132)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Sakamoto, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant Matthew Higa’s

application for writ of certiorari filed on April 30, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 12, 2012.

Lila Barbara Kanae for            /s/ Mark E. Recktenwald
petitioner

Keith M. Kaneshiro,               /s/ Paula A. Nakayama
Prosecuting Attorney, and
Donn Fudo, Deputy Prosecuting     /s/ Simeon R. Acoba, Jr.
Attorney, for respondent
                                  /s/ Sabrina S. McKenna

                                  /s/ Karl K. Sakamoto